

Exhibit 10.1




EXECUTION
STANDSTILL AGREEMENT
 
This Standstill Agreement (this “Agreement”) is made and entered into as of
December 19, 2017, by and among Qumu Corporation (the “Company”) and Harbert
Discovery Fund, LP (“Harbert Discovery”), Harbert Discovery Fund GP, LLC,
Harbert Fund Advisors, Inc. and Harbert Management Corporation (collectively,
“Harbert”) (each of the Company and Harbert, a “Party” to this Agreement, and
collectively, the “Parties”).
 
RECITALS
 
WHEREAS, the Company and Harbert have engaged in various discussions and
communications concerning the Company and representation on the Board (as
defined below);
 
WHEREAS, Harbert beneficially owns shares of common stock of the Company (the
“Common Stock”) totaling, in the aggregate, One Million Two Hundred Thousand
Three Hundred Twenty Nine (1,200,329) shares, or approximately twelve and eight
tenths percent (12.8%), of the Common Stock issued and outstanding on the date
hereof; and
 
WHEREAS, the Company and Harbert have determined to come to an agreement with
respect to the appointment of two Harbert candidates to the Company’s board of
directors (the “Board”) and certain other governance matters, as provided in
this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:
 
1.Board Matters; Board Appointments; 2018 Annual Meeting
 
(a)
Effective as of the close of business on the date of this Agreement, the Board
shall increase the authorized number of directors to nine (9) and appoint each
of Kenan Lucas and Neil E. Cox (each, a “Subject Director” and collectively, the
“Subject Directors”) as members of the Board to fill the vacancies created
thereby. At all times while serving as a member of the Board, the Subject
Directors will meet all independence standards and any similar requirements for
directors of the Company and for service on any committee of the Board to which
they are appointed, such standards and requirements as are established by the
Company, The Nasdaq Stock Market, the Securities and Exchange Commission (the
“SEC”), and applicable provisions of the Securities Exchange Act of 1934, as
amended, or the rules or regulations promulgated thereunder (the “Exchange Act”)
(collectively, the “Director Independence Qualifications”). In certain places in
the Agreement, Kenan Lucas (and any future directors who may










--------------------------------------------------------------------------------




replace Kenan Lucas pursuant to section 1(e) of this Agreement and are employees
of Harbert) will be referred to as the “Harbert Director”.


(b)
Concurrently with the appointment of the Subject Directors to the Board, Mr.
Lucas shall be appointed to serve on each of the Audit Committee and the
Governance Committee of the Board and Mr. Cox shall be appointed to serve on
each of the Compensation Committee and Governance Committee of the Board.



(c)
The Company agrees to nominate no more than seven directors for election at the
2018 annual meeting of shareholders of the Company (including any other meeting
of shareholders held in lieu thereof, and any adjournments, postponements,
reschedulings or continuations thereof, the “2018 Annual Meeting”), all of whom
will be nominated to serve until the next annual meeting of shareholders or
until their respective successors have been elected and qualified, and to cause
the authorized number of directors immediately following the 2018 Annual Meeting
to be reduced to seven, and to keep the authorized number of directors at seven
at all times after the 2018 Annual Meeting during the Standstill Period (as
defined below). The Company agrees to include the Subject Directors as two of
the Company’s nominees for election at the 2018 Annual Meeting. The Company will
nominate, recommend, support and solicit proxies for the election of the Subject
Directors to the Board at the 2018 Annual Meeting, and, during the Standstill
Period at any special meeting, in the same manner as for the Company’s other
nominees standing for election to the Board at the 2018 Annual Meeting or at
such special meeting.

 
(d)
Upon the execution of this Agreement Harbert hereby agrees not to (i) nominate
any person for election at the 2018 Annual Meeting, (ii) submit any proposal for
consideration at, or bring any other business before, the 2018 Annual Meeting,
directly or indirectly, or (iii) initiate, encourage or participate in any
“withhold” or similar campaign with respect to the 2018 Annual Meeting, directly
or indirectly, and shall not permit any of its Affiliates or Associates, as
defined below, to do any of the items in this Section 1(d). Harbert shall not
publicly or privately encourage or support any other shareholder to take any of
the actions described in this Section 1(d).

 
(e)
Until the date on which Harbert takes any action that results in Harbert having
beneficial ownership in the aggregate of less than 5.0% of the then outstanding
Common Stock, the Company agrees that if a Subject Director resigns as a
director or is removed from the Board for any reason or dies, Harbert shall have
the right to replace such Subject Director with a qualified substitute director,
with the qualifications and appointment of such substitute director subject to
the provisions of this subsection. Each substitute director must satisfy the
Director Independence Qualifications.



2



--------------------------------------------------------------------------------




The Board shall appoint a qualified substitute director recommended by Harbert
to fill the vacancy created by the resignation, removal or death of such Subject
Director, subject to the approval of the Governance Committee in good faith
after exercising its fiduciary duties, which approval shall not be unreasonably
withheld, provided that in the event the Governance Committee of the Board does
not approve of a substitute director recommended by Harbert, Harbert will have
the right to recommend additional person(s) as a substitute director in
accordance with procedures of this Section 1(e) until a qualified substitute
director is elected to the Board. Upon the appointment of a substitute director
to the Board, the Board will also appoint such substitute director to the
committees on which such Subject Director served immediately prior to the
resignation, removal or death of such Subject Director. Any such substitute
director appointed to the Board shall be deemed to be a “Subject Director”
hereunder and Exhibit A shall be updated to add the name of such substitute
Subject Director concurrently with appointment.
 
(f)
Harbert agrees to appear in person or by proxy at the 2018 Annual Meeting and
vote all shares of Common Stock beneficially owned by it (i) in favor of the
election of each of the Company’s nominees for election to the Board and (ii) in
accordance with the Board’s recommendation on all other proposals. If requested
by the Company, Harbert shall consider but shall not be required to publicly
support each of the Company’s nominees for election to the Board at the 2018
Annual Meeting and each other proposal recommended by the Board at the 2018
Annual Meeting.



(g)
If at any time that a Subject Director is serving on the Board, Harbert takes
any action that results in Harbert having beneficial ownership in the aggregate
of less than 5.0% of the then outstanding Common Stock, Harbert shall cause any
Harbert Director to, and will request that any Subject Director that is not a
Harbert Director, submit his resignation as a Board member and as a member of
any committee upon which he serves following the vote of a majority of directors
other than the Subject Directors in favor of such resignation.



(h)
Harbert agrees that it will cause its Affiliates to comply with the terms of
this Agreement. As used in this Agreement, the term “Affiliate” shall have the
meaning set forth in Rule 12b-2 promulgated by the SEC under the Exchange Act
and shall include all persons or entities that at any time during the term of
this Agreement become Affiliates of any person or entity referred to in this
Agreement; provided, however, that for purposes of this Agreement a portfolio
company of any Harbert advised fund shall only be deemed to be an Affiliate if
Harbert beneficially owns more than 50% of the equity securities of such
portfolio company. As used in this Agreement, the term “Associate” shall have
the meaning set forth in Rule 12b-2 promulgated by the SEC under the Exchange
Act (changing 10% in



3



--------------------------------------------------------------------------------




clause (1) thereof to 50%) and shall include all persons or entities that at any
time during the term of this Agreement become Associates (under the foregoing
definitions) of Harbert.


(i)
As used in this Agreement, the terms “beneficial owner” and “beneficial
ownership” shall have the respective meanings as set forth in Rule 13d-3
promulgated under the Exchange Act.



(j)
At all times while serving as a Director, each Subject Director will receive the
same benefits of directors’ and officers’ insurance and any indemnity and
exculpation arrangements available generally to the other non-executive Company
Board members, and the same compensation and other benefits for service as a
director as the compensation and other benefits received by the other
non-executive Company Board members for service as a director.



2.    Standstill Provisions
 
(a)
The term “Standstill Period” is defined at Section 6(a) of this Agreement.



(b)
Harbert agrees that during the Standstill Period neither Harbert, nor any of its
Affiliates will, and Harbert will cause each of such Affiliates not to, directly
or indirectly (including through Associates under Harbert’s control or
direction, or through any of the Affiliates or Associates that control or direct
Harbert) in any manner:



(i)
engage in (A) any short sale with respect to the Common Stock or other voting
securities of the Company or (B) any purchase, sale or grant of any option,
warrant, convertible security, stock appreciation right, or other similar right
(including, without limitation, any hedging, put or call option or “swap”
transaction) with respect to the Common Stock or other voting securities of the
Company to the extent that it would cause Harbert to beneficially own less than
5.0% of the outstanding shares of Common Stock or other voting securities of the
Company by treating any Common Stock or other voting securities of the Company
subject to one or more of the foregoing arrangements not to be beneficially
owned by Harbert;



(ii)
solicit proxies or written consents of shareholders, or otherwise conduct any
nonbinding referendum or advisory vote with respect to the Common Stock, or
make, or in any way participate in, any “solicitation” of any “proxy” within the
meaning of Rule 14a-1 promulgated under the Exchange Act to vote, or advise,
encourage or influence any person with respect to voting, any shares of Common
Stock with respect to any matter, or become a



4



--------------------------------------------------------------------------------




“participant” in any contested “solicitation” for the election of directors with
respect to the Company (as such terms are defined or used under the Exchange
Act), other than a “solicitation” or acting as a “participant” in support of all
of the nominees of the Board at the 2018 Annual Meeting;
 
(iii)
form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the persons identified on Exhibit A,
but does not include any other entities or persons not identified on Exhibit A
as of the date hereof other than a Subject Director appointed in accordance with
Section 1(e)); provided, however, that nothing herein shall limit the ability of
an Affiliate of Harbert to join the “group” following the execution of this
Agreement, so long as any such Affiliate agrees to be bound by the terms and
conditions of this Agreement;



(iv)
deposit any Common Stock or other voting securities of the Company in any voting
trust or subject any Common Stock or other voting securities of the Company to
any arrangement or agreement with respect to the voting of any Common Stock or
other voting securities of the Company, including, without limitation, lend any
Common Stock or other voting securities of the Company to an person or entity
for the purpose of allowing such person or entity to vote such Common Stock or
other voting securities of the Company in connection with any shareholder vote
or consent;



(v)
(A) other than in accordance with Section 1, submit any nomination, submit any
notice of nomination, make or seek to make any nomination, or otherwise seek
representation on the Board or removal of directors of the Company or take any
other action with respect to the election or removal of any directors (including
requesting the resignation of any director of the Company or making a request of
the Company to seek the resignation of any of its directors), (B) make or seek
to make any other shareholder proposal pursuant to Rule 14a-8 promulgated by the
SEC under the Exchange Act or otherwise, or (C) otherwise seek to control or
influence the management, Board or policies of the Company, in any capacity
other than through a Harbert Director as a member of the acting majority of the
Board;



(vi)
offer, propose, or make any public statement with respect to, or encourage,
solicit or negotiate with any third party with respect to, a merger,
consolidation, acquisition of control or other business combination, tender or
exchange offer, purchase, sale or transfer of



5



--------------------------------------------------------------------------------




assets or securities, dissolution, liquidation, reorganization, change in
capital structure, recapitalization, dividend or similar transaction involving
the Company, other than (A) at the direction or with the consent of the Board,
(B) through a Harbert Director’s non-public communications with the Board,
including those made at meetings of the Board or any committee of the Board, or
(C) with respect to purchases of Common Stock expressly permitted by Section
2(b)(i);


(vii)
seek to advise, encourage, support or influence any person with respect to the
voting or disposition of any securities of the Company at any annual or special
meeting of shareholders, except in accordance with Section 1;



(viii)
initiate any litigation against the Company or any director, officer, employee
or agent of the Company, except to enforce the terms of this Agreement or
alleging fraud;



(ix)
publicly disclose, or cause or facilitate the public disclosure (including
without limitation the filing of any document or report with the SEC or any
other governmental agency or any disclosure to any journalist, member of the
media or securities analyst) of any intent, purpose, plan or proposal to obtain
any waiver, or consent under, or any amendment of, any of the provisions of
Section 1(f) or this Section 2, or otherwise seek (in any manner that would
require public disclosure by Harbert or the Company, as the case may be, or
their respective Affiliates or Associates) to obtain any waiver, consent under,
or any amendment of, any provision of this Agreement; provided that this Section
2(b)(ix) shall not apply to any statement or announcement made in any document
or report filed with or furnished to the SEC to the extent any such statement or
announcement is included in any such document or report on the advice of counsel
(which advice need not be a formal opinion of counsel) that is mutually
acceptable to the Company and Harbert;



(x)
enter into any arrangements, understandings or agreements (whether written or
oral) with, or advise, finance, assist or encourage, any other person for the
purpose of engaging, or offering or proposing to engage, in any of the
foregoing; or



(xi)
take or cause, instigate, encourage, induce, advise, support or influence any
other person to take any action inconsistent with any of the foregoing.





6



--------------------------------------------------------------------------------




(c)
Nothing in Section 2(b) shall be deemed to limit the exercise in good faith by
the Subject Directors of their fiduciary duties solely in their capacities as
directors of the Company and in a manner consistent with their and Harbert’s
obligations under this Agreement. 

3.    Representations and Warranties of the Company
 
The Company represents and warrants to Harbert that (a) the Company has the
corporate power and authority to execute this Agreement and any other documents
or agreements to be entered into in connection with this Agreement and to bind
it thereto, (b) this Agreement has been duly and validly authorized, executed
and delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company, and is enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles, and (c) the execution, delivery and performance of this
Agreement by the Company does not and will not (i) violate or conflict with any
law, rule, regulation, order, judgment or decree applicable to the Company, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both could constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which the Company is a party or by which it is
bound. The Company will not, directly or indirectly, initiate any litigation
against Harbert, or any director, officer, employee, or agent of Harbert
relating to Harbert’s status as a shareholder or ownership of Common Stock, or
relating to a Harbert Director’s service as a Company Director, except to
enforce the terms of this Agreement or to allege fraud.
 
4.    Representations and Warranties of Harbert
 
Harbert represents and warrants to the Company that (a) Harbert has the
corporate power and authority to execute this Agreement and any other documents
or agreements to be entered into in connection with this Agreement and to bind
it thereto, (b) this Agreement has been duly authorized, executed and delivered
by Harbert, and is a valid and binding obligation of Harbert, enforceable
against Harbert in accordance with its terms, except as enforcement thereof may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (c) the execution, delivery
and performance of this Agreement by Harbert does not and will not (i) violate
or conflict with any law, rule, regulation, order, judgment or decree applicable
to Harbert, or (ii) result in any breach or violation of or constitute a default
(or an event which with notice or lapse of time or both could constitute such a
breach, violation or default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which Harbert is a party
or by which it is bound, and (d) as of the date of this Agreement, (i) Harbert
is deemed to beneficially own in the aggregate One Million Two Hundred Thousand
Three Hundred Twenty Nine (1,200,329) shares of Common Stock, (ii) Harbert does
not currently have, and does not currently have any right to acquire, any
interest in any other securities of the Company (or any


7



--------------------------------------------------------------------------------




rights, options or other securities convertible into or exercisable or
exchangeable (whether or not convertible, exercisable or exchangeable
immediately or only after the passage of time or the occurrence of a specified
event) for such securities) or any obligations measured by the price or value of
any securities of the Company, including any swaps or other derivative
arrangements designed to produce economic benefits and risks that correspond to
the ownership of Common Stock, whether or not any of the foregoing would give
rise to beneficial ownership (as determined under Rule 13d-3 promulgated under
the Exchange Act), and whether or not to be settled by delivery of Common Stock,
payment of cash or by other consideration, and without regard to any short
position under any such contract or arrangement, and (iii) none of the shares of
Common Stock identified in clause (d)(i) above are pledged as collateral for any
loan or indebtedness, including any margin loan.


5.    Dispositions


Except as provided in Section 2(b)(i) and below, Harbert may dispose of any
shares of Common Stock in any manner and at any time.


(a)
Harbert agrees that during the Standstill Period, Harbert Discovery will not
transfer or dispose of any shares of Common Stock in an open market transaction
if, to the actual knowledge of Harbert (without any obligation to inquire or
conduct any investigation), the person making such acquisition will beneficially
own, together with its affiliates and any member of a “group” (within the
meaning of the Exchange Act) in which such acquirer is a party, immediately
following such acquisition 5% or more of the Common Stock then outstanding.



(b)
Harbert agrees that during the Standstill Period, Harbert Discovery will not
transfer or dispose of any shares of Common Stock in a private transaction if,
to the actual knowledge of Harbert (after reasonable inquiry or investigation),
the person making such acquisition will beneficially own, together with its
affiliates and any member of a “group” (within the meaning of the Exchange Act)
in which such acquirer is a party, immediately following such acquisition 5% or
more of the Common Stock then outstanding. For these purposes, a representation
from the person making such acquisition that it will not beneficially own,
together with its affiliates and any member of a “group” in which such acquirer
is a party, immediately following such acquisition, 5% or more of the Common
Stock then outstanding, shall be deemed a reasonable inquiry or investigation.



(c)
The restrictions set forth in Section 5(a) and 5(b) above shall not apply to any
dispositions made in connection with any merger, consolidation, business
combination, tender or exchange offer, sale or purchase of assets, sale or
purchase of securities, dissolution, liquidation, restructuring,
recapitalization or similar transactions of or involving the Company that is
approved or supported by a majority of the Board.





8



--------------------------------------------------------------------------------




6.    Termination


(a)
The term “Standstill Period” shall mean from the date of this Agreement until
the date that is the earlier of (a) thirty (30) days prior to the deadline for
the submission of shareholder nominations for the 2019 Annual Meeting of the
Shareholders of the Company; and (b) the date that is one-hundred and fifty
(150) days prior to the first anniversary of the date of Company’s proxy
statement for the 2018 Annual Meeting; provided that if the Governance Committee
at least ten (10) days prior to the end of the Standstill Period takes written
action to approve and recommend the Subject Directors as nominees for election
at the 2019 Annual Meeting of Shareholders (which it may do in its sole
discretion) and the Harbert Director accepts such nomination on or prior to the
end of the Standstill Period, then Harbert and the Company will negotiate in
good faith to amend the Agreement to extend the Standstill Period and change any
other terms as mutually agreed.



(b)
This Agreement shall terminate upon the earliest to occur of (a) the last day of
the Standstill Period; or (b) following the vote of a majority of Directors
other than the Subject Directors in favor of such termination and the
resignation of the Harbert Director (and upon such vote the Harbert Director
will tender the Harbert Director’s resignations from the Board), upon any person
becoming the beneficial owner of more than 50% of the Common Stock or the
aggregate voting securities of the Company, including any merger, acquisition or
other type of business combination.



7.    Press Release; Public Announcements; Schedule 13D Amendment
 
Promptly following the execution of this Agreement, the Company and Harbert
shall jointly issue a mutually agreeable press release (the “Mutual Press
Release”) announcing certain terms of this Agreement, in the form attached
hereto as Exhibit B. Prior to the issuance of the Mutual Press Release, neither
the Company nor Harbert shall issue any press release or public announcement
regarding this Agreement without the prior written consent of the other Party.
During the Standstill Period, the Company, Harbert and the Harbert Director
shall not make any public announcement or statement that is inconsistent with or
contrary to the statements made in the Mutual Press Release.


Harbert shall promptly file an amendment to its Schedule 13D filings reporting
its entry into this Agreement, amending applicable items to conform to its
respective obligations hereunder and appending or incorporating by reference
this Agreement as an exhibit thereto. Harbert shall provide to the Company a
reasonable opportunity to review and comment on such amendment in advance of
filing, and shall consider in good faith the reasonable comments of the Company.
Notwithstanding the foregoing, in the event Harbert does not receive comments
from the Company with sufficient time to consider and/or incorporate such
comments prior to the due


9



--------------------------------------------------------------------------------




date of such filing, nothing herein shall prevent Harbert from timely filing
such amendment without incorporating the Company’s comments.
 
8.    Specific Performance
 
Each of Harbert, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other Party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury may not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that Harbert,
on the one hand, and the Company, on the other hand (the “Moving Party”), shall
each be entitled to specific enforcement of, and injunctive relief to prevent
any violation of, the terms hereof, without the requirement to post bond or
other security, and the other Party hereto will not take action, directly or
indirectly, in opposition to the Moving Party seeking such relief on the grounds
that any other remedy or relief is available at law or in equity. This Section 8
is not the exclusive remedy for any violation of this Agreement.
 
9.    Severability
 
If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.
 
10.    Notices
 
Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (a) upon receipt, when delivered
personally; (b) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); (c) upon confirmation of receipt, when sent by email; or (d) one
business day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the Party to receive the same. The
addresses and facsimile numbers for such communications shall be:
 
If to the Company:


Qumu Corporation
510 1st Avenue North, Suite 305
Minneapolis, Minnesota 55403
Attention: Chief Executive Officer


10



--------------------------------------------------------------------------------




Telephone: (612) 638-9100
Facsimile: (612) 638-9102


with a copy (which shall not constitute notice) to:


Lindquist & Vennum LLP
2000 IDS Center
80 South Eighth Street
Minneapolis, Minnesota 55402
Attention: April Hamlin, Esq.
Telephone: (612) 371-3211
Facsimile: (612) 371-3207
Email: ahamlin@lindquist.com


If to Harbert:


Kenan Lucas
Harbert Discovery Fund, LP
2100 Third Avenue North, Suite 600
Birmingham, Alabama 35203
Telephone: (205) 987-5563
Facsimile: (205) 987-5505
Email: khlucas@harbert.net


With a copy to:
Kevin McGovern
Harbert Management Corporation
2100 Third Avenue North, Suite 600
Birmingham, Alabama 35203
Telephone: (205) 987-5577
Facsimile: (205) 987-5505
Email: kmcgovern@harbert.net


11.    Applicable Law
 
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Minnesota without reference to the conflict of
laws principles thereof. Each of the Parties hereto irrevocably agrees that any
legal action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the state or federal court of Minnesota
and any state or federal appellate court therefrom within the State of Minnesota
or the Eighth Judicial Circuit. Each of the Parties hereto hereby irrevocably
submits, with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement in any court other than the


11



--------------------------------------------------------------------------------




aforesaid courts. Each of the Parties hereto hereby irrevocably waives, and
agrees not to assert in any action or proceeding with respect to this Agreement,
(a) any claim that it is not personally subject to the jurisdiction of the
above-named courts for any reason, (b) any claim that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (c) to the fullest extent permitted by applicable legal
requirements, any claim that (i) the suit, action or proceeding in such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.
 
12.    Counterparts
 
This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).
 
13.
Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries

 
This Agreement contains the entire understanding of the Parties hereto with
respect to its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein. No modifications of this Agreement can be
made except in writing signed by an authorized representative of each the
Company and Harbert, except that the signature of an authorized representative
of the Company will not be required to permit an Affiliate of Harbert to agree
to be listed on Exhibit A and be bound by the terms and conditions of this
Agreement. No failure on the part of any Party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the Parties hereto and their respective successors, heirs,
executors, legal representatives, and permitted assigns. No Party shall assign
this Agreement or any rights or obligations hereunder without, with respect to
Harbert, the prior written consent of the Company, and with respect to the
Company, the prior written consent of Harbert. This Agreement is solely for the
benefit of the Parties hereto and is not enforceable by any other persons.


14.    Mutual Non-Disparagement
 
Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period, or if earlier, until such time as the other Party or any
of its agents, subsidiaries, Affiliates, successors, assigns, officers, key
employees or directors shall have breached this Section, neither it nor any of
its respective agents, subsidiaries, Affiliates, successors, assigns, officers,
key employees or directors, shall in any way publicly disparage, call into
disrepute, defame or slander the other Party or such other Party’s subsidiaries,
Affiliates, successors, assigns,


12



--------------------------------------------------------------------------------




officers (including any current officer of a Party or a Party’s subsidiary who
no longer serves in such capacity following the execution of this Agreement),
directors (including any current director of a Party or a Party’s subsidiary who
no longer serves in such capacity following the execution of this Agreement),
employees, shareholders, agents, attorneys or representatives, or any of their
products or services, in any manner that may reasonably be expected to damage
the business or reputation of such other Party or such Party’s products or
services, or damage the business or reputation of its subsidiaries, Affiliates,
successors, assigns, officers (or former officers), directors (or former
directors), employees, shareholders, agents, attorneys or representatives.
Nothing in this Agreement shall prohibit Harbert from communicating with Harbert
Discovery’s limited partners and agents with respect to public information
concerning the Company.




[The remainder of this page intentionally left blank] 


13



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Standstill Agreement has been duly executed and
delivered by the duly authorized signatories of the Parties as of the date
hereof.
 
 
QUMU CORPORATION




By: /s/ Vern Hanzlik                
Vern Hanzlik
Chief Executive Officer




Harbert Discovery Fund, LP


By: Harbert Discovery Fund GP, LLC, its General Partner
 
By: Harbert Management Corporation, its Managing Member
 
By: /s/ Kevin McGovern                
Kevin McGovern
Vice President and Associate General Counsel


Harbert Discovery Fund GP, LLC


By: Harbert Management Corporation, its Managing Member


By: /s/ Kevin McGovern                
Kevin McGovern
Vice President and Associate General Counsel
  
Harbert Fund Advisors, Inc.
    
By: /s/ John McCullough                
John McCullough
Executive Vice President and General Counsel


Harbert Management Corporation
    
By: /s/ John McCullough                
John McCullough
Executive Vice President and General Counsel






[Signature Page to Standstill Agreement]


14



--------------------------------------------------------------------------------






EXHIBIT A
 
Harbert Discovery Fund, LP
Harbert Discovery Fund GP, LLC
Harbert Fund Advisors, Inc.
Harbert Management Corporation
John F. Bryant
Kenan Lucas
Raymond J. Harbert


15



--------------------------------------------------------------------------------




EXHIBIT B


[Mutual Release Attached]


16

